Citation Nr: 0103095	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for residuals of a 
right foot fracture.

3.  Entitlement to service connection for short leg syndrome 
as secondary to both the service connected right ankle sprain 
and the right foot fracture.

4.  Entitlement to service connection for a back disability 
as secondary to both the service connected right ankle sprain 
and the right foot fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
August 1956.

This appeal arises from November 1996, September 1997 and 
November 1997 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the benefits claimed on appeal.  The appeal was 
previously reviewed by the Board in May 2000, at which time 
the issues indicated above were remanded to the RO for 
further evidentiary development.


REMAND

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(the "VCAA"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  The most substantial of these changes include the 
elimination of any requirement for a "well-grounded" claim 
as a predicate to VA assistance, the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The VCAA also establishes very specific requirements for 
giving notice to claimants of required information and 
evidence (see VCAA, Pub. L. No. 106-___, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103-5103A)).  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant of which records 
have not been secured, explain the efforts made to obtain 
those records and describe any further action which VA will 
take.  If the records sought are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.  

The issues under appeal in this case are claims for service 
connection.  The Board has reviewed each of the claims in 
light of the Act, and concludes that the RO did not comply 
with the new notification requirements at the times any of 
the individual claims were filed.  Specifically, the veteran 
and his representative were not explicitly advised at the 
time the claims were received of any additional evidence 
required for to them to be substantiated, and the RO did not 
identify which evidence would be obtained by VA and which was 
the claimant's responsibility.  However, a substantial body 
of lay and medical evidence was developed with respect to 
each of the claims, and the RO's statements and supplemental 
statements of the case clarified what evidence would be 
required to establish service connection in each case.  The 
veteran and his representative responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) the RO's earlier omissions in some 
instances.  See Bernard v. Brown, 4 Vet.App. 384, 393-94 
(1993); V.A. O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 
49,747 (1992)) ("if the appellant has raised an argument or 
asserted the applicability of a law or [Court] analysis, it 
is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

Nevertheless, the Board concludes that it must again return 
the claim to the RO because VA has not satisfied its duty 
under the Veterans Claims Assistance Act of 2000 with respect 
to obtaining Federal department or agency records.  As noted 
in the Board's May 2000 remand, the veteran has indicated 
that he received VA outpatient treatment for his sinuses 
shortly after service and received ongoing treatment for a 
foot and ankle condition in the late 1950s and early 1960s.  
These records are asserted to demonstrate continuing 
symptomatology following service for the veteran's sinus 
condition, and to include a diagnosis of a fracture of the 
right ankle.  They are therefore clearly relevant to the 
veteran's claims for service connection for those conditions, 
as well as for disabilities claimed secondary to the right 
foot fracture.

The Board acknowledges the RO's further attempt in May 2000 
to obtain VA treatment records, which advised the VAMC that 
"if records are not found, a negative reply is required."  
However, the VAMC's response in late May advised, "I can not 
find [the veteran's] chart any where.  I have tried to get it 
from federal storage, but each time I have sent for it the 
request comes back not in file.  I have tried to recall his 
chart 15 times with no luck."  Although this reply reports 
that the veteran's chart has not been located, it does not 
appear to indicate that it has been destroyed, or that 
further attempts would be futile.  The records are reported 
to be "not in file," but does not suggest they were 
destroyed pursuant to any regular administrative destruction 
schedule.  Moreover, there is no indication of where the 
records are shown to have been last dispatched, or whether 
any attempts have been made to recall the records from that 
location.  Under these circumstances, the Board is compelled 
to conclude that further attempts to obtain the veteran's VA 
treatment records must be made.


Accordingly, the appeal is REMANDED to the RO for completion 
of the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The RO should again request VA 
outpatient medical records for treatment 
received for the veteran's sinus and right 
foot disorders at the VA Medical Center in 
Oklahoma City, Oklahoma for the late 1950s 
and the 1960s.  If the VAMC determines 
that the records have been destroyed, this 
must be indicated on their response to the 
RO.  If the records are again determined 
to be "not in file," the RO must ensure 
that any record of movement of the 
veteran's treatment records to and from 
storage is copied and included in the 
claims file.  The RO must attempt to 
determine the last known and/or documented 
location for the veteran's VA treatment 
records, and must ensure that the 
veteran's files are requested from that 
facility.  Similar diligent efforts to 
recover the veteran's treatment records 
must be made if further file transfers are 
found to have occurred.  These efforts 
must be documented in writing, so that 
there an adequate factual basis is 
provided for the Board (and any other 
reviewing authority) to determine whether 
it is reasonably certain that the 
veteran's records do not exist or that 
further efforts to obtain them would be 
futile.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

